Concurring Opinion.
Egan, J.
I concur in the decree in this case, and the more readily because the evidence fully establishes the fact that the defendant was a married woman at the time the notes were executed and judgment obtained against her upon void notes obtained from her through fraud and in fraud of the law, and Moriarty himself admits, in his evidence in the record, that he had another note of the plaintiff given him for something over $1500, about the amount which the evidence renders it probable that he advanced or loaned to her. The law classes the incapacity of the wife with that of other incapables. The fraud attempted to be perpetrated in this case can not receive the sanction of this court The record of the suit vs. Wm. Sullivan does not disclose the fact that her husband was cited, or that she was otherwise authorized by law to defend it. The pretense that she concealed from the defendant the fact of her marriage is not sustained by the evidence; three witnesses swear that she told him she was married at the time the notes were given, and he himself admits he had heard it.